DETAILED ACTION
1.	This is a response to applicant's submissions filed on 10/12/2020. Claims 1-24 are currently pending and have been considered below.

ALLOWANCE
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Atty. Timothy Flory (Reg. # 42,540) on 07/13/2022.  The application has been amended as follows:  
In Claim 1, line 22, “and”  has been deleted.
In Claim 1, line 29, after “travel”, the following phrases have been inserted:
--;wherein, responsive at least in part to determination that the estimated time to arrival is less than a threshold amount, the control generates an alert to a driver of the equipped vehicle that it is not safe to proceed along the projected path of travel; and 
wherein, responsive at least in part to (i) determination that the estimated time to arrival is greater than the threshold amount and (ii) determination via image processing of captured image data that an object is present in the projected path of travel of the equipped vehicle, the control generates the alert to the driver of the equipped vehicle that it is not safe to proceed along the projected path of travel--.

In claim 8, lines 6-7, the recitation, “a driver” has been changed to –the driver--.

In Claim 9, line 28, “and”  has been deleted.
In Claim 9, line 35, after “travel”, the following phrases have been inserted:
--;wherein, responsive at least in part to determination that the estimated time to arrival is less than a threshold amount, the control generates an alert to a driver of the equipped vehicle that it is not safe to proceed along the projected path of travel; and 
wherein, responsive at least in part to (i) determination that the estimated time to arrival is greater than the threshold amount and (ii) determination via image processing of captured image data that an object is present in the projected path of travel of the equipped vehicle, the control generates the alert to the driver of the equipped vehicle that it is not safe to proceed along the projected path of travel--.

In claim 14, lines 6-7, the recitation, “a driver” has been changed to –the driver--.

In Claim 15, line 19, “and”  has been deleted.
In Claim  15, line 26, after “travel”, the following phrases have been inserted:
--;wherein, responsive at least in part to determination that the estimated time to arrival is less than a threshold amount, the control generates an alert to a driver of the equipped vehicle that it is not safe to proceed along the projected path of travel; and 
wherein, responsive at least in part to (i) determination that the estimated time to arrival is greater than the threshold amount and (ii) determination via image processing of captured image data that an object is present in the projected path of travel of the equipped vehicle, the control generates the alert to the driver of the equipped vehicle that it is not safe to proceed along the projected path of travel--.

In claim 16, lines 6-7, the recitation, “a driver” has been changed to –the driver--.

Allowable Subject Matter
4.	Claims 1-24  are allowed.  

REASONS FOR ALLOWANCE
5.	The following is an examiner’s statement of reasons for allowance: 
	The Closest Prior Art of records, Lewis et al. (USP 2016/0071417) teaches,  
 a controller of a local vehicle receives data from a remote vehicle that indicates a location and direction of travel of a remote vehicle. The controller determines a roadway path of travel of the remote vehicle using map data and the data received from the remote vehicle. The controller determines a roadway path of travel of the local vehicle using the map data and data indicative of a location and direction of travel of the local vehicle. The controller also determines whether the roadway path of travel of the local vehicle and the roadway path of travel of the remote vehicle intersect. The controller further provides an alert, in response to determining that the roadway path of travel of the local vehicle and the roadway path of travel of the remote vehicle intersect.

 The prior arts of record fail to teach, make obvious , or suggest, alone or in combination, a vehicular control system, said vehicular control system comprising: 11 36471462.1a camera sensor housed in a camera module; wherein said camera sensor comprises a two dimensional imaging sensor comprising at least 1 million photosensor elements arranged in a two dimensional array of columns and rows; wherein said camera module is disposed at and behind a windshield of a vehicle equipped with said vehicular control system, said camera sensor having a field of view through the windshield forward of the equipped vehicle and operable to capture image data; a radar sensor disposed at the equipped vehicle, said radar sensor having a field of sensing forward of the vehicle and operable to capture radar data; a control comprising a processor operable to process image data captured by said camera sensor and radar data captured by said radar sensor to determine an object present forward of the equipped vehicle; wherein a projected path of travel of the equipped vehicle is determined at least in part by processing of captured image data by said processor; wherein said control processes image data captured by said camera sensor and radar data captured by said radar sensor to detect another vehicle; wherein the processor of said control comprises an image processing chip, and wherein the projected path of travel of the equipped vehicle is determined at least in part by processing of captured image data by said image processing chip of said processor; wherein said control processes image data captured by said camera sensor and radar data captured by said radar sensor to determine an estimated time to arrival of the other vehicle at a location on a road being travelled along by the other vehicle that is in the projected path of travel of the equipped vehicle; wherein the projected path of travel of the equipped vehicle comprises a turn by the equipped vehicle into a traffic lane of the road along which the other vehicle is traveling; wherein, responsive at least in part to (i) determination that, if proceeding along the projected path of travel of the equipped vehicle, the equipped vehicle will arrive at the location on the road being travelled by the other vehicle before the estimated time to arrival of the other vehicle at the location elapses, and (ii) determination via processing of 12 36471462.1captured image data that an object is not present in the projected path of travel of the equipped vehicle, said control determines that it is safe for the equipped vehicle to proceed along the projected path of travel; wherein, responsive at least in part to determination that the estimated time to arrival is less than a threshold amount, the control generates an alert to a driver of the equipped vehicle that it is not safe to proceed along the projected path of travel; and  wherein, responsive at least in part to (i) determination that the estimated time to arrival is greater than the threshold amount and (ii) determination via image processing of captured image data that an object is present in the projected path of travel of the equipped vehicle, the control generates the alert to the driver of the equipped vehicle that it is not safe to proceed along the projected path of travel.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD SHAFI whose telephone number is (571)270-5741. The examiner can normally be reached M-F 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD SHAFI/Primary Examiner, Art Unit 3663